Order
PER CURIAM.
David Humphrey appeals the denial of a Rule 29.15 post-conviction motion to vacate judgment and sentence without an eviden-tiary hearing. Humphrey had been convicted of two counts of assault of a law enforcement officer in the first degree, *490§ 565.081, RSMo 1995, and two counts of armed criminal action, § 571.015, RSMo 1995. Humphrey contends he was entitled to relief in the motion court because he was denied effective assistance of trial counsel.
Having carefully considered the contentions on appeal, we affirm the denial of relief by summary order. A formal opinion would lack jurisprudential value. A memorandum has been furnished to the parties concerning the basis of the decision.
The judgment is affirmed. Rule 84.16(b).